Wilde, J.
This is an action of assumpsit, to recover the amount of expenses paid by the plaintiffs for the support of a convict, who had his legal settlement in the defendant town, and was committed to the house of correction in the county of Suffolk, as a common and notorious thief, by sentence of the municipal court. The question is, whether the defendant town is liable ; and this depends principally on the Rev. Sts. c. 143. The 27th section provides, that all charges and expenses, not being reimbursed by the labor of the convict, shall be paid from the county treasury; but not more than one dollar per week' shall be paid by the Commonwealth; and no allowance from the county treasury shall be made for the support of any prisoner, committed to the house of correction by virtue of the 5th and 6th sections of that chapter, when the prisoner shall be of sufficient ability to support himself, or shall have either parent, master or kindred, who are able, and obliged by law, to maintain him ; or when the prisoner shall have a legal settlement within this State.
As the convict, for whose support this action was brought, was not committed under the said 5th or 6th section, it is verv clear that the defendants are not liable for his support; but. by *516the express words of the statute, the same is to be paid from the county treasury, and eventually by the Commonwealth ; not, however, to exceed one dollar per week.
Several previous statutes have been cited; but they have no bearing upon the construction of the above provisions in the revised statutes, which are free from doubt or ambiguity. So the subsequent Sts. 1839, c. 156, and 1843, c. 66, have not altered the law, so as to make the defendants liable in the present case. The former statute provides that no allowance shall be made, by the Commonwealth, for the maintenance and support of any prisoner in any jail or house of correction , but the expense of maintaining and supporting all such prisoners as have no legal settlement in this Commonwealth, shall be borne by the county in which such jail or house of correction is established. This provision, in the opinion of the court, does not by implication render towns liable for the support of any prisoner not committed under § 5 of c. 143 of the Rev. Sts.; and if this would admit of any doubt, it is wholly removed by St.. 1843, c. 66, §2, which expressly provides that “the expense of the support and maintenance of such prisoners shall not be recoverable against any town in this Commonwealth, but shall be paid in the manner provided by law.”
This we consider as a declaratory law ; and it removes any doubt, if any there is, as to the construction of the St. of 1839. And besides ; this statute of 1843 expressly provides that no recovery shall be had against any town for such expenses ; which must operate as a repeal of all previous provisions making thém liable. We think, however, that the towns were not before liable for any such expenses, and that such would be the construction of St. 1839, if St. 1843 had not been enacted.

Plaintiffs nonsuit.